COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-14-00981-CR
Trial Court Cause
Number:                    1421328
Style:                     David James Chapman
                           v. The State of Texas
Date motion filed*:        July 14, 2015
Type of motion:            Motion for extension of time to hold hearing
Party filing motion:       Court
Document to be filed:      Hearing record and supplemental clerk’s record

Is appeal accelerated?      Yes      No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:        0
         Date Requested:                               Additional 30 days to hold hearing as ordered on June 18, 2015 and to
                                                       return the requested records.

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 30 days after original deadline
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court


Date: July 15, 2015